Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to amendment filed on 6/27/22.  Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/27/22 has been entered.
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vig et al (USPN. 2021/0081433).

Regarding method, system and medium claims 1, 19 and 20, Vig discloses: 
generating, by a processing system including at least one processor, a first dataset according to a first set of policies (figs. 1 and 3, par. 29, create database object, and management operations on regional objects and global objects); 
recording, by the processing system, first metadata for the first dataset, the first metadata including information associated with at least one policy of the first set of policies that is applied during the generating of the first dataset (fig. 1 and 3, item 146 and 310, metadata property B, regional/local change, par. 28, management of metadata properties of individual data objects on local DB system A);
generating, by the processing system, a first enhanced dataset that is derived from at least a portion of the first dataset and at least a portion of a second dataset, according to a second set of policies, wherein each of the second set of policies comprises at least one second condition and at least one second action to associate the first dataset with at least the second dataset (fig. 1 and 3, item 146 and 310, metadata property B, regional/local change, par. 28, management of metadata properties of individual data objects on local DB system A, wherein the local change of update is applied locally and properties are kept consistent across region A local replicas) wherein the first dataset comprises of at least one of: a first geo region associated with a telecommunication network or a first network zone of the telecommunication network, and wherein the second dataset comprises data of at least one of: a second geo region associated with the telecommunication network or a second network zone of the telecommunication network (fig. 1, par. 26, communication/network is over a plurality of telecommunications networks and service providers pars. 70-71, items 650 or 660, depending on the application, perform the management operation on the object at the first location and send the management operation on other location to be performed on other regional replicas of the global object, item 660, note that other locations on other regional replicas are performed according to the relevant regional properties, see par. 22, global object management operations to consistently manage the metadata properties of regional replica objects);
recording, by the processing system, second metadata for the first enhanced dataset, the second metadata including information associated with at least one policy of the second set of policies that is applied to associate the first dataset with the at least the second dataset 
(fig. 1, item 146, metadata property B changes implemented locally, par. 28, management of metadata properties of individual data objects, see par. 45 and 47, operations at regional object A replicated to region A locally (items 362) using metadata properties), wherein the recording comprises appending the second metadata to the first enhanced data set (par. 18, automatically propagate  changes in the metadata properties of one replica object to the other replica objects comprises changes and replication performed to data objects locally on Region A using metadata properties A and B, fig. 1)
generating, by the processing system, a second enhanced dataset that is derived from at least a portion of the first enhanced dataset and at least a portion of a third dataset according to a fifth set of policies, wherein each of the fifth set of policies comprises at least one fifth condition and at least one fifth action to associate the first enhanced dataset with at least the third dataset, wherein the first dataset and the at least the second dataset are from a first domain, the first domain comprising telecommunication network data, and wherein the at least the third dataset is from at least a second domain that is different from the first domain (fig. 1, item 146, metadata property A, B and C, par. 28, management of metadata properties of individual data objects, see par. 45 and 47, operations at regional object A replicated to region A locally and remote replica objects that are part of the same global object replicated to region B (items 362, 382 and 384) using metadata properties, wherein local region A comprises domain 1 and remote region 2 comprises domain 2, and see telecommunication networks of fig. 1 cited above);
recording, by the processing system, fifth metadata for the second enhanced dataset, the fifth metadata including information associated with at least one policy of the fifth set of policies to associate the first enhanced dataset with at least the third dataset (fig. 1, item 142, global operation handling, see metadata A, B and C, items 144-148, and fig. 6, regional objects and global objects changed/replicated on Region A and Region B DB systems); and
adding, by the processing system, the second enhanced dataset to a dataset catalog comprising a plurality of datasets (figs. 6, 7A and 7B, verify all replicas thus dataset is enhanced with metadata on local and global objects at region A and region B).

Regarding claims 2-18, Vig discloses:
2. The method of claim 1, wherein the at least one policy of the first set of policies is associated with at least one of: a time for collecting data of the first dataset; a frequency for collecting the data of the first dataset; one or more sources for collecting the data of the first dataset; the first geographic region or the first network zone for collecting the data of the first dataset; or at least one type of data to collect for the data of the first dataset (par. 71, data propagation based on global object and metadata property across regions equated to geo region).

3. The method of claim 1, wherein the at least one policy of the first set of policies comprises: at least one first condition (par. 47, modification request); and at least one first action, the at least one first action comprising at least one of: a combining operation for the data of the first dataset; an aggregating operation for the data of the first dataset; or an enhancing operation for the data of the first dataset (par. 71, data propagation based on global object and metadata property across regions).   

4. The method of claim 1, wherein the at least one second condition is to identify at least one relationship between the first metadata of the first dataset and metadata of the second dataset, and wherein the at least one second action is to be implemented responsive to an identification of the at least one relationship according to the at least one second condition, wherein the at least one second action comprises at least one of: combining at least the portion of the first dataset with at least the portion of the second dataset (par. 47, global objects comprising data types 332 belonging to category 330); aggregating at least one of: at least the portion of the first dataset, at least the portion of the second dataset, or at least a portion of the first enhanced dataset; or enhancing at least the portion of the first enhanced dataset (par. 47, global objects comprising data types 332 belonging to category 330 and propagating to other regional replicas that are part of the same global object).

5. The method of claim 1, further comprising: applying a third set of policies to the first enhanced dataset, wherein each of the third set of policies comprises at least one third condition and at least one third action to generate statistical data regarding the first enhanced dataset; and recording third metadata for the first enhanced dataset, the third metadata including the statistical data regarding the first enhanced dataset, and wherein the third metadata further includes information associated with at least one policy of the third set of policies that is applied to generate the statistical data regarding the first enhanced dataset (pars. 18, 20 and 28, changes in metadata property, global management operation using sequencing).  

6. The method of claim 5, further comprising: applying a fourth set of policies to the first enhanced dataset, wherein each of the fourth set of policies comprises at least one fourth condition and at least one fourth action to apply to the first enhanced dataset, wherein the fourth set of policies is applied prior to generating the second enhanced dataset; and recording fourth metadata for the first enhanced dataset, the fourth metadata including information associated with at least one policy of the fourth set of policies that is applied with respect to the first enhanced dataset (fig. 6, par. 69, plurality of metadata type changes comprise different management operation on database object including operations 650, 660, and repeating them, therefore adding additional actions and changes to the database object and locations.  Note that location based i.e., region A and region B require different operations and replication, all operations enhance database object with metadata, respectively).

7. The method of claim 6, wherein the at least one fourth action comprises at least one of: a combining operation for the data of the first enhanced dataset; an aggregating operations for the data of the first enhanced dataset; or an enhancing operations for the data of the first enhanced dataset (figs. 3 and 6, propagation).

8. The method of claim 6, wherein the at least one fifth condition is to identify at least one relationship between metadata of the third dataset and at least one of the first metadata, the second metadata, the third metadata, or the fourth metadata, wherein the at least one fifth action is to be implemented responsive to an identification of the relationship according to the at least one fifth condition, and wherein the at least one fifth action comprises at least one of: combining at least the portion of the first enhanced dataset with at least the portion of the third dataset (par. 47, global objects comprising data types 332 belonging to category 330); aggregating at least one of: at least the portion of the first enhanced dataset, at least the portion of the third dataset, or the second enhanced dataset; or enhancing at least one of: at least the portion of the first enhanced dataset, at least the portion of the third dataset, or the second enhanced dataset  (par. 47, global objects comprising data types 332 belonging to category 330 propagating to other regional replicas that are part of the same global object, comprising the changes).

9. The method of claim 6, further comprising: applying a sixth set of policies to the second enhanced dataset, wherein each of the sixth set of policies comprises at least one sixth condition and at least one sixth action to generate statistical data regarding the second enhanced dataset; and recording sixth metadata for the second enhanced dataset, the sixth metadata including the statistical data regarding the second enhanced dataset, and wherein the sixth metadata further includes information associated with at least one policy of the sixth set of policies that is applied to generate the statistical data regarding the second enhanced dataset (pars. 18, 20 and 28, changes in metadata property, global management operation using sequencing).  

10. The method of claim 9, wherein the generating of the first dataset and the applying of the fourth set of policies are via a first module implemented via the processing system, wherein the generating of the first enhanced dataset and the generating of the second enhanced dataset are via a second module implemented via the processing system, and wherein the applying of the third set of policies and the applying of the sixth set of policies are via a third module implemented via the processing system (figs. 1 and 3, pars. 31 and 68, multiple DB systems comprising regional replicas comprise modules to execute the replication of changes to local and remote database objects wherein database objects are enhanced with metadata as rejected with respect to claim 1).

11. The method of claim 9, wherein the generating of the first dataset, the generating of the first enhanced dataset, and the applying of the third set of policies comprise a second phase of a multi-phase data processing pipeline for processing datasets by the processing system; and wherein the applying of the fourth set of policies, the generating of the second enhanced dataset, and the applying of the sixth set of policies comprise a third phase of the multi-phase data processing pipeline that is after the second phase (pars. 62, 63 and 68, FIFO storage of certain “master” metadata, or instructions about a global object).

12. The method of claim 11, further comprising: obtaining, in accordance with one or more policy templates, one or more of the first set of policies, the second set of policies, the third set of policies, the fourth set of policies, the fifth set of policies, or the sixth set of policies, wherein the obtaining comprises a first stage of the multi-phase data processing pipeline that is prior to the second stage (pars. 62, 63 and 68, FIFO storage of certain “master” metadata, or instructions about a global object sequencing, note that FIFO is stored in different order based on application and action).  

13. The method of claim 1, further comprising: generating a natural-language explanation of the second enhanced dataset based upon at least a portion of metadata selected from at least one of: the first metadata, the second metadata, the third metadata, the fourth metadata, the fifth metadata, and the sixth metadata; and recording the natural-language explanation of the second enhanced dataset as seventh metadata (pars. 29 and 62, “master” metadata comprises all types of information about database objects, the metadata may be modified or viewed to see global object correlation, via metadata properties and multiplex index associations, par. 43).  

14. The method of claim 13, further comprising: obtaining a request for a dataset from the dataset catalog, wherein the request is obtained from an end-user entity, wherein the request is in a format according to a request template (fig. 1, pars. 23-28, user interface may be in UI, GUI, CLI or web service call, interface with management operation on object according to “REST”, “document”, “message” “CLI” and the like); searching the dataset catalog for one or more datasets from the dataset catalog responsive to the request, wherein the searching comprises matching one or more parameters that are specified in the request according to the request template to one or more aspects of respective metadata of the one or more datasets, wherein the one or more datasets include at least the second enhanced dataset and providing a response to the end-user entity indicating the one or more datasets including at least the second enhanced dataset responsive to the request (par. 27, using  update stream data to provide the response of updating and “to receiving and applying data changes from the other locations to the local replica object).  

15. The method of claim 14, wherein the providing the response includes providing a natural-language explanation associated with each of the one or more datasets, wherein the natural-language explanation includes at least the natural- language explanation of the second enhanced dataset (pars. 29 and 62, “master” metadata comprises all types of information about database objects, the metadata may be modified or viewed to see global object correlation, via metadata properties and multiplex index associations, par. 43). 

16. The method of claim 1, further comprising: obtaining a selection of the second enhanced dataset by an end-user entity and recording eighth metadata, the eighth metadata including an indication of the selection of the second enhanced dataset (par. 76, instructions on performing another round of messages to other databases instances at other regions causing them to perform the management operation).  

17. The method of claim 16, further comprising: obtaining feedback regarding a use of the second enhanced dataset by the end-user entity, wherein the feedback regarding the use of the second enhanced dataset by the end-user entity is included in the eighth metadata (par. 76, management operation is successfully performed to the requesting client; other notifications are also performed).

18. The method of claim 17, further comprising: identifying relationships among usage of the second enhanced dataset by a plurality of end-user entities and recording ninth metadata for the second enhanced dataset, the ninth metadata including an indication of the relationships among usage of the second enhanced dataset by the plurality of end-user entities. (par. 47, global objects comprising data types 332 belonging to category 330 and propagating to other regional replicas that are part of the same global object, also see pars. 29 and 62, “master” metadata comprises all types of information about database objects, the metadata may be modified or viewed to see global object correlation, via metadata properties and multiplex index associations, par. 43). 

Response to Arguments
Applicant's arguments filed 6/27/22 have been fully considered but they are not persuasive.  See comments below.

	Applicant alleges the newly amended features, especially telecommunication regions, different domains and appending metadata to enhanced data set.
	Examiner is not persuaded.  Vig clearly teaches a telecommunication network with a plurality of regional storages (fig. 1 and par. 26).   Further, Vig discloses  automatically propagate changes in the metadata properties of one replica object to the other replica objects which comprises changes and replication performed to data objects locally on Region A using metadata properties A and B (fig. 1, see par. 18).  In other words, adding metadata of one Region to existing metadata on another Region results in enhanced data set with additional metadata.

	Relevant responses previously addressed:
Applicant alleges the amended features of the claims are not taught by Vig.
	Examiner disagrees.
	The relevant portion of the OA states,
“recording, by the processing system, first metadata for the first dataset, the first metadata including information associated with at least one policy of the first set of policies that is applied during the generating of the first dataset (fig. 1 and 3, item 146 and 310, metadata property B, regional/local change, par. 28, management of metadata properties of individual data objects on local DB system A);
generating, by the processing system, a first enhanced dataset that is derived from at least a portion of the first dataset and at least a portion of a second dataset, according to a second set of policies, wherein each of the second set of policies comprises at least one second condition and at least one second action to associate the first dataset with at least the second dataset (fig. 1 and 3, item 146 and 310, metadata property B, regional/local change, par. 28, management of metadata properties of individual data objects on local DB system A, wherein the local change of update is applied locally and properties are kept consistent across region A local replicas) wherein the first dataset comprises of at least one of: a first geo region or a first network zone, and wherein the second dataset comprises data of at least one of: a second geo region or a second network zone (pars. 70-71, items 650 or 660, depending on the application, perform the management operation on the object at the first location and send the management operation on other location to be performed on other regional replicas of the global object, item 660, note that other locations on other regional replicas are performed according to the relevant regional properties, see par. 22, global object management operations to consistently manage the metadata properties of regional replica objects)”.
Depending on the application, the method performs the management operation on the object at the first location and send the management operation on other location to be performed on other regional replicas of the global object, item 660 of figure 6.   Note that other locations on other regional replicas are performed according to the relevant regional properties comprising a second geographical location, see par. 22, wherein global object management operations consistently manage the metadata properties of regional replica objects to update the objects by applying global and regional management operations using regional properties.  Since multiple regional locations are used to manage and update objects, Applicant’s argument is believed moot.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the field of data consistency:
USPN.  20190243724 fig. 1C item 148, pars 117-122+.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




August 5, 2022

/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2153